Citation Nr: 9908943	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-24 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of improved disability 
pension benefits in the currently calculated amount of 
$6,559.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from July 1953 to 
February 1954, and from June 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

Review of the evidentiary record indicates that a portion of 
the assessed overpayment in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider the entire 
overpayment in the currently calculated amount of $6,559.


FINDINGS OF FACT

1.  The appellant was awarded improved disability pension 
benefits in February 1994, effective from September 1, 1993.

2.  An award action letter issued in October 1994 informed 
the appellant that his pension benefits were payable at the 
monthly rate of $853 effective from September 1, 1994, based 
on zero income for him with additional benefits for his 
spouse.

3.  In December 1995, based on information relating to the 
appellant's receipt of Social Security disability benefits in 
March 1995, his pension award was retroactively reduced, 
giving rise to an overpayment in the amount of $6,216.

4.  In February 1996, another overpayment was created as a 
result of information showing that the appellant received a 
lump-sum payment from Social Security, giving rise to an 
overpayment of $3,261.

5.  A detailed audit of his account conducted in July 1997 
reduced his overpayment to the currently calculated amount of 
$6,559.

6.  VA was first apprised of the appellant's Social Security 
award by an agency matching program.  His failure to notify 
VA promptly of his receipt of Social Security benefits in 
1995 violated the reporting requirements applicable to his 
pension award.

7.  The appellant is at fault with respect to creation of the 
overpayment by virtue of his failure to notify VA of the 
Social Security award in 1995.  It is not shown that any 
event, act of God, or physical or mental disorder prevented 
him from notifying VA of changes in his income due to the 
award of Social Security.

8.  Failure to make restitution would result in unfair gain 
to the appellant, and it is not shown by the evidence of 
record that recoupment of the overpayment through retroactive 
adjustments of his award would deprive him of the basic 
necessities of life.


CONCLUSION OF LAW

Recovery of an overpayment of improved disability pension 
benefits in the amount of $6,559 would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107(b), 5302(a), (c) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant was awarded improved disability pension 
benefits by rating decision in January 1994.  He received 
notice of the award and his rights and income/net worth 
reporting obligations germane thereto by letter dated 
February 8, 1994.  An award action letter issued in October 
1994 informed the appellant that his pension benefits were 
payable at the monthly rate of $853 effective from September 
1, 1994, based on zero income for him with additional 
benefits for his spouse.  The letter included information 
previously furnished to him at the time of his original award 
concerning the fact that his pension benefits were based on 
income limitations and that accordingly, he was to notify VA 
promptly of any changes in his income or net worth.

However, two successive overpayments of the appellant's 
pension benefits were created between December 1995 and 
February 1996.  These overpayments were each based on his 
failure to notify VA of receipt of Social Security 
Administration (SSA) disability benefits paid to him as the 
beneficiary.  A December 1995 award action letter informed 
the appellant that his pension benefits were to be 
retroactively reduced effective from December 1, 1994, based 
on an agency matching program which disclosed his receipt of 
SSA benefits payable at a rate of $518/month beginning in 
March 1995.  This action created an overpayment of $6,216.  
Later, a second overpayment in the amount of $3,261 was 
created effective from June 1, 1995, based on the appellant's 
receipt of a lump-sum payment from SSA in the amount of 
$23,460.  An award action letter issued in February 1996 
informed the appellant that his pension was terminated based 
on excess income effective June 1, 1995, resulting in a total 
overpayment of $9,477.  However, a detailed audit of his 
account conducted in July 1997 reduced his overpayment to the 
currently calculated amount of $6,559.

The appellant filed a request for waiver of the overpayment 
in June 1996.  The Committee denied his claim by decision in 
July 1996 on the basis that he was at fault in the creation 
of the debt for failure to timely notify VA of his receipt of 
the SSA disability benefits.  This appeal followed.  
Financial status information obtained from the appellant 
during the pendency of the appeal reflects that he lives on 
Social Security and VA disability pension benefits that are 
currently being partially withheld to pay off the overpayment 
of $6,559.  His most recent financial status report dated in 
August 1997 reflects that his monthly expenses exceed his 
monthly income by $139.  However, as the Committee has 
pointed out, it appears that he understated his monthly 
payments of SSA disability benefits and his wife's receipt of 
Supplemental Security Income and that he may have inflated 
some of his expenses, namely, telephone bills of $100.  The 
appellant reported that he used the $23,460 lump-sum SSA 
payment as a downpayment to purchase a house.
Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1998).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (1998).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that a waiver of the overpayment of disability pension 
benefits in the amount of $6,559 is not in order.  The Board 
finds that he bears responsibility for the creation of the 
debt.  The record in this case reflects that the appellant 
was aware of the income reporting requirements applicable to 
his award of pension benefits, and has been so since the 
original grant of pension in January 1994.  Thus, the 
appellant's failure to notify VA promptly of his receipt of 
SSA disability benefits in 1995 violated the reporting 
requirements of 38 C.F.R. § 3.660 (1998).  The record 
reflects that he did not affirmatively take action to notify 
VA of this award until November 1995, a point in time 
subsequent to the RO's September 1995 award action letter 
that informed him of their proposed retroactive reduction of 
his pension based on information obtained from an agency 
matching program.  Moreover, while he is of advanced age, it 
is not claimed or shown by the evidence that the appellant 
was impaired in his ability to comprehend the reporting 
requirements, or that any event or act of God prevented him 
from notifying VA of the receipt of this income beginning in 
March 1995.  Hence, the record clearly supports a finding 
that he was at fault in the creation of the two overpayments 
created between December 1995 and February 1996.

With respect to whether recover of the overpayment would 
result in undue hardship to the appellant, the Board notes 
that the appellant's most recent Financial Status Report of 
August 1997 reflects that he had a negative balance of 
monthly income to monthly expenses.  He listed no dependents 
or monthly installment/past due debts.  In addition, he 
reported assets totaling $85,501, the bulk of which was tied 
up in real estate, presumably the house he purchased with the 
assistance of the lump-sum SSA payment of $23,460.  It 
appears that he and his wife subsist on a fixed income, 
however, derived from receipt of monthly Social Security and 
VA disability pension benefits.  Nevertheless, as it is not 
alleged or shown by this financial report that collection of 
the debt would deprive the appellant and his wife of the 
basic necessities of life (food, clothing, or shelter), and 
because the debt to the Government is entitled to as much 
consideration as any other debt incurred, the Board concludes 
that collection of the overpayment would not result in undue 
financial hardship.  As alluded to above, the overpayment is 
currently being repaid with partial withholdings of his 
monthly pension benefits with no apparent danger that the 
appellant is being deprived of the basic necessities of life 
as reflected by the aforementioned Financial Status Report of 
August 1997.

The Board further finds that failure to make restitution of 
the overpayment totaling $6,559 would result in unfair gain to 
the appellant.  In effect, a waiver of this overpayment would 
allow the appellant to realize a gain (receipt of additional 
pension benefits paid for the period between December 1994 and 
February 1996 which he was not entitled to based on income 
limitations) based on his failure to notify VA of a change in 
his income from receipt of the SSA disability benefits in 
March 1995.  Under such circumstances, the element of equity 
and good conscience pertaining to undue financial hardship is 
not considered to be of such significance as to outweigh the 
other critical elements cited herein (i.e., the appellant's 
fault in creation of debt and unjust enrichment to him if debt 
was waived) which favor the Government's right to collect the 
overpayment.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is 
absolutely no evidence of fault on the part of VA, any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, or evidence that the appellant changed his position 
to his detriment by reliance on VA benefits by giving up some 
other valuable right or legal obligation.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not in order, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $6,559 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


